Title: From Thomas Jefferson to Albert Gallatin, 26 December 1820
From: Jefferson, Thomas
To: Gallatin, Albert

thro’ depmt of State.
 Dear Sir
Monticello
Dec. 26. 20.
‘It is said to be an ill wind which blows favorably to no one.’ my ill health has long suspended the too frequent troubles I have heretofore given you with my European correspondence. to this is added a stiffening wrist, the effect of age on an antient dislocation, which renders writing slow and painful, and disables me nearly from all correspondence, and may very possibly make this the last trouble I shall give you in that way.Looking from our quarter of the world over the horizon of yours we imagine we see storms gathering which may again desolate the face of that country. so many revolutions going on, in different countries at the same time, such combinations of tyranny, and military preparations and movements to suppress them, England & France unsafe from internal conflict, Germany, on the first favorable occasion, ripe for insurrection, such a state of things, we suppose, must end in war, which needs a kindling spark in one spot only to spread over the whole. your information can correct these views which are stated only to inform you of impressions here.At home things are not well. the flood of paper money, as you well know, had produced an exaggeration of nominal prices and at the same time a facility of obtaining money, which not only encouraged speculations on fictitious capital, but seduced those of real capital, even in private life, to contract debts too freely. had things continued in the same course, these might have been manageable. but the operations of the U.S. bank for the demolition of the state banks, obliged these suddenly to call in more than half their paper, crushed all fictitious and doubtful capital, and reduced the prices of property and produce suddenly to ⅓ of what they had been. wheat, for example, at the distance of two or three days from market, fell to and continues at from one third to half a dollar. should it be stationary at this for a while, a very general revolution of property must take place. something of the same character has taken place in our fiscal system. a little while back Congress seemed at a loss for objects whereon to squander the supposed fathomless funds of our treasury. this short frenzy has been arrested by a deficit of 5 millions the last year, and of 7. millions this year. a loan was adopted for the former and is proposed for the latter, which threatens to saddle us with a perpetual debt. I hope a tax will be preferred, because it will awaken the attention of the people, and make reformation & economy the principles of the next election. the frequent recurrence of this chastening operation can alone restrain the propensity of governments to enlarge expence beyond income. the steady tenor of the courts of the US. to break down the constitutional barriers between the coordinate  powers of the States, and of the Union, and a formal opinion lately given by 5. lawyers of too much eminence to be neglected, give uneasiness. but nothing has ever presented so threatening an aspect as what is called the Missouri question. the Federalists compleatly put down, and despairing of ever rising again under the old division of whig and tory, devised a new one, of slave-holding, & non-slave-holding states, which, while it had a semblance of being Moral, was at the same time Geographical, and calculated to give them ascendancy by debauching their old opponents to a coalition with them. Moral the question certainly is not, because the removal of slaves from one state to another, no more than their removal from one county to another, would never make a slave of one human being who would not be so without it. indeed if there were any  morality in the question, it is on the other side; because by spreading them over a larger surface, their happiness would be increased, & the burthen of their future liberation lightened by bringing a greater number of shoulders under it. however it served to throw dust into the eyes of the people and to fanaticise them, while to the knowing ones it gave a geographical and preponderant line of the Patomac and Ohio, throwing 14. states to the North and East, & 10. to the South & West. with these therefore it is merely a question of power: but with this geographical minority it is a question of existence. for if Congress once goes out of the Constitution to arrogate a right of regulating the condition of the inhabitants of the states, it’s majority may, and probably will next declare that the condition of all men within the US. shall be that of freedom. in which case all the whites South of the Patomak and Ohio must evacuate their states; and most fortunate those who can do it first. and so far this crisis seems to be advancing. the Missouri  constitution is recently rejected by the House of Representatives. what will be their next step is yet to be seen.  if accepted on the condition that Missouri shall expunge from it the prohibition of free people of colour from emigration to their state, it will be expunged, and all will be quieted until the advance of some new state shall present the question again. if rejected unconditionally, Missouri assumes independant self-government, and Congress, after pouting awhile, must recieve them on the footing of the original states. should the Representatives propose force, 1. the Senate will not concur. 2. were they to concur, there would be a secession of the members South of the line, & probably of the three North Western states, who, however inclined to the other side, would scarcely separate from those who would hold the Misisipi from it’s mouth to it’s source. what next? conjecture itself is at a loss. but whatever it shall be you will hear from others and from the newspapers. and finally the whole will depend on Pensylvania. while she and Virginia hold together, the Atlantic states can never separate. unfortunately in the present case she has become more fanaticised than any other state. however useful where you are, I wish you were with them. you might turn the scale there, which would turn it for the whole. should this scission take place, one of it’s most deplorable consequences would be it’s discoragement of the efforts of the European nations in the regeneration of their oppressive and Cannibal governments. Amidst this prospect of evil, I am glad to see one good effect. it has brought the necessity of some plan of general emancipation & deportation more home to the minds of our people than it has ever been before. insomuch that our Governor has ventured to propose one to the legislature. this will probably not be acted on at this time. nor would it be effectual; for while it proposes to devote to that object one third of the revenue of the state, it would not reach one tenth of the annual increase. my proposition would be that the holders should give up all born after a certain day, past, present, or to come, that these should be placed under the guardianship of the state, and sent at a proper age to St Domingo. there they are willing to recieve them, & the shortness of the passage brings the deportation within the possible means of taxation aided by charitable contributions. in this I think Europe, which has forced this evil on us, and the Eastern states who have been it’s chief instruments of importation, would be bound to give largely. but the proceeds of the land office, if appropriated to this would be quite sufficient. God bless you and preserve you multos añosTh: Jefferson